Citation Nr: 1101641	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  02-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from 
September 1966 to September 1968, and in the U.S. Naval Reserves 
from 1968 to December 1995. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita Kansas.

These matters were previously before the Board in August 2004 
when the Board denied the Veteran's claims.  The Veteran appealed 
the Board's August 2004 decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In an Order dated in 
November 2005, the Court vacated the Board's August 2004 decision 
and remanded the case to the Board for development consistent 
with a Joint Motion for Remand (JMR).  In April 2006, the Board 
remanded the Veteran's claims.  In July 2007, the claims were 
again before the Board, when it again denied them.  The Veteran 
appealed the Board's July 2007 decision to the Court.  In a June 
2009 memorandum decision, the Court set aside the Board's July 
2007 decision and remanded it for further development.  In 
February 2010, the Board remanded the Veteran's claims.  They 
have now returned to the Board for adjudication.  The Board finds 
that VA substantially complied with its remand directives. 

The appellant submitted additional written evidence subsequent to 
the October 2010 Supplemental Statement of the Case, along with 
written waiver of RO consideration contained in the appellant's 
post-remand brief. 


FINDINGS OF FACT

1.  The Veteran is less than credible with regard to the onset 
date of his hearing loss.

2.  The competent clinical evidence of record reflects that the 
Veteran's bilateral hearing loss was initially demonstrated years 
after service, and has not been shown by competent clinical 
evidence to be causally related to the Veteran's active service.

3.  The Veteran is less than credible with regard to the onset 
date of his tinnitus.

4.  The competent clinical evidence of record reflects that the 
Veteran's tinnitus is not causally related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system), to have been so incurred 
or aggravated. 38  U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system), to have been so incurred or aggravated. 38  
U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
it will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably contemplated 
by the application.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In VA correspondence to the Veteran in April 2001 and July 2003, 
VA informed him of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The notice did not inform the Veteran as to the law 
pertaining to the assignment of a disability rating and effective 
date as the Court required in Dingess/Hartman.  The Board finds 
that this deficiency is not prejudicial to the Veteran.  Due to 
the Board's finding that the preponderance of the evidence is 
against a finding of service-connection for either claim, no 
effective date or disability rating will be assigned, therefore, 
the Veteran cannot have been prejudiced by a lack of such notice.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable agency of original 
jurisdiction decision.  Because the VCAA notice was not completed 
prior to the initial AOJ adjudication denying the claims, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Nevertheless, the claims were readjudicated thereafter, and the 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to respond to 
VA notices.  

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds the VCAA notice requirements 
have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs), private reports, VA 
examination records, and the Veteran's statements in support of 
his claims.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims for which VA has a further duty to obtain.  

A VA examination and opinion with respect to the issues on appeal 
was obtained in May 2010, with addendums in July and August 2010.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination/opinion obtained in this case is more than adequate.  
It considers the pertinent evidence of record, to include 
statements of the Veteran regarding in-service trauma, an MRI, 
and audiological records.  Rationale was provided for the opinion 
proffered.  The Board notes that, in Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report. In the 2010 VA examination report, the examiner noted 
that the Veteran reported that he must read lips to communicate 
with others, has the volume setting on his phone set high, and 
has tinnitus which keeps him awake at night.  Thus, it is 
established that the VA examiner did consider the functional 
effects caused by the hearing disability.

The Veteran submitted a statement in November 2010 in which he 
stated that the RO, in the SSOC, had not mentioned his June 9, 
2010 audiology examination at the Kansas City VA center.  The 
evidence of record does not establish that the Veteran was seen 
by VA on June 9, 2010.  The record reflects that on June 4, 2010 
the Veteran informed a staff nurse that he did not have time to 
travel to Kansas City to be seen.  A June 7, 2010 VA record 
reflects that VA telephoned the Veteran regarding a fee-based 
local appointment and left a message for him to return a call.  
The record reflects that the Veteran was seen on July 9, 2010 for 
an audiology appointment and an MRI was recommended.  Thus, the 
Board concludes that the Veteran was mistaken when he indicated 
that he had a June 9, 2010 appointment, and meant to indicate a 
July 9, 2010 appointment, records of which are associated with 
the claims file.
.
The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claims.  



Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) [a non-precedential Court decision may 
be cited "for any persuasiveness or reasoning it contains"].  The 
Board believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of a decision of a 
superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 
2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

Bilateral Hearing Loss Disability

The Veteran avers that he has bilateral hearing loss as a result 
of active service.  The first element of a claim for service 
connection is that there must be evidence of a current 
disability. 

The evidence of record includes a March 2001 VA examination 
report.  The report revealed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
35
55
LEFT
15
25
40
50
65

The March 2001 VA examination report reflects that the Veteran 
does have current bilateral hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.

The second element of a claim for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  The 
Veteran's active duty STRS are negative for any complaints of, or 
treatment for, hearing loss.  The Veteran contends that he was 
exposed to gunfire and to shipboard noise during military 
service.  He further reported gunfire during combat training.  
The Veteran's DD 214 indicates that his military occupational 
specialty was equivalent to a civilian occupation as an 
ammunition/explosives foreman.  The Board finds that exposure to 
acoustic trauma in service, to include training, is consistent 
with the circumstances of the Veteran's service.  38 U.S.C.A. 
§ 1154(a) (West 2002).  As such, the Board finds that the second 
element of a service connection claim, injury in service, has 
been met.

The third requirement for service connection is competent 
credible evidence of a nexus between the current disability and 
the in-service disease or injury.  The Board finds, for the 
reasons noted below, that the third requirement for service 
connection has not been met.  

The claims file includes a May 2002 private audiological report 
from H.Z., C.C.C.-A, a Fellow of the American Academy of 
Audiology.  The report notes that the Veteran complained of 
constant bilateral tinnitus, had hearing loss, and that the 
Veteran was a good candidate for binaural amplification.  No 
etiology as to the Veteran's hearing loss was provided in the 
report.

The claims file also includes a March 2003 private audiological 
report from Mid-Kansas Ear Nose and Throat Associates.  The 
report notes an assessment of bilateral high frequency sensori-
neural hearing loss, left worse than right.  It was noted that 
the Veteran reported tinnitus which disturbs his sleep and 
interferes with conversation.  It further noted that the Veteran 
was a good candidate for bilateral amplification.  No etiology as 
to the Veteran's hearing loss was provided in the report.

The claims file includes VA examination reports from March 2001 
and June 2006 (with an October 2006 addendum).  Both reports 
reflect bilateral hearing loss disability for VA purposes.

In May 2010, the Veteran underwent a VA examination.  The 
examiner noted that a medical opinion could not be provided at 
that time and recommended medical follow up due to asymmetrical 
hearing loss, tinnitus, and poor speech recognition ability in 
the left ear.  

A July 2010 VA otolaryngology note reflects that the Veteran 
reported that his left sided hearing loss started while he was a 
weapons instructor in the Navy.  He reported that he was around a 
lot of heavy artillery and cannon rounds.  He also reported that 
he noticed the initial hearing loss as he was in his more senior 
positions with the Navy.  He stated that he has a significant 
amount of tinnitus, but does not feel that it has gotten much 
worse since having left the Navy.  Based on an evaluation of the 
Veteran, the examiner recommended an MRI of the Veteran's 
internal auditory canals.  

A July 2010 VA MRI report reflects that the Veteran had an 
enhancing mass noted along the course of the left seventh and 
eighth cranial nerves.

An August 2010 note to the May 2010 VA examination report 
reflects that the Veteran's entire claims file was reviewed by 
the examiner.  The examiner also noted that the Veteran was 
exposed to gunfire in service and likely exposed to high noise 
levels during military service.  The examiner further noted that 
the Veteran's whisper voice testing at separation did not rule 
out hearing loss.  The examiner found, however, that there was 
evidence that the in service exposure did not result in hearing 
loss during active service.  The examiner noted that auditory 
thresholds measured in 1990 during Reserve service and twenty 
years after release from active duty, were not worse than normal 
aging.

As noted above, the Veteran served on active duty from September 
1966 to September 1968.  His August 1968 report of examination 
for separation purposes reflects that his hearing was 15/15 on 
whispered voice testing.  No abnormalities of the ears were 
noted.  Reports of medical history during Reserve service, dated 
in December 1974, December 1975, February 1978, December 1978, 
February 1981, February 1984, May 1985, April 1986, February 
1987, February 1988, February 1989, and February 1990 all reflect 
that the Veteran denied ear trouble, denied hearing loss, and 
reported that he was in good, very good, or excellent health.  
The accompanying reports of medical evaluation, with the 
exception of the February 1990 and May 1991 reports, all reflect 
15 out of 15 on whispered voice testing, or hearing within normal 
limits. (The February 1990 and May 1991 reports do not provide 
testing results).  

A DD Form 2215, Reference Audiogram, dated in March 1990 
indicates that, upon audiometric testing, the Veteran's hearing 
acuity at 4000 Hz. was 35 decibels in the right ear and 25 
decibels in the left ear.  In Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) the Court held that the threshold for normal hearing 
is from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Thus, the March 1990 results 
reflect a hearing loss in both the Veteran's right ear and left 
ear at the 4000 Hz. frequency.  The Board notes that this is the 
earliest clinical evidence of hearing loss, and was approximately 
22 years after separation from active service, after numerous 
statements by the Veteran that he did not have ear problems or 
hearing loss, and after numerous whisper voice testings, over a 
twenty year period, indicated normal hearing.

In annual certificates of physical condition, signed by the 
Veteran in February 1976, February 1977, February 1979, February 
1980, February 1982, February 1983, March 1992, February 1993, 
February 1994, and February 1995, the Veteran indicated that he 
did not have any physical defects which he believed might 
restrict his performance on active duty.  

The 2010 VA examiner noted that since 1990, there has been 
significant progressive hearing loss for the Veteran.  The 
examiner indicated that recent evaluations of July and August 
2010 revealed that the Veteran has a retrocochlear pathology 
(i.e. acoustic neuroma) for the left ear which is causing the 
hearing loss and tinnitus.  The examiner noted that this explains 
the significant progression of left hearing loss since 1990.  The 
examiner opined that with confirmed post military retrocochlear 
pathology, and hearing loss that did not exceed normal aging 20 
years after active military service, it is reasonable to conclude 
that the Veteran's hearing loss did not result from acoustic 
trauma during military service.  The examiner provided sufficient 
rationale for her decision (numerous normal STRs, a lack of 
complaints of hearing loss, hearing loss which was normal for 
aging, and retrocochlear pathology).  The examiner noted that the 
Veteran's bilateral hearing loss is not caused by, or a result 
of, acoustic trauma during military service.  The record is 
entirely negative for any indication that the Veteran's 
retrocochlear pathology is causally related to active service.  
The examiner's opinion was not based merely on a lack of 
complaints or findings of hearing loss in service, but also on 
numerous post service STRs, an MRI, and medical expertise with 
regard to the natural aging process.  The report indicates that 
neither the Veteran's left ear hearing loss, caused by the 
retrocochlear pathology, nor the right ear hearing loss, is 
causally related to active service.

An October 2010 otolaryngology note reflects that the Veteran has 
an acoustic neuroma on the left side.  The note also reflects the 
opinion of the examiner that the Veteran has right ear hearing 
loss consistent with noise induced hearing loss.  The examiner 
does not opine that the Veteran's right ear hearing loss is 
causally related to active service.  The October 2010 report does 
not contradict the earlier 2010 VA examination report, but merely 
reflects a general statement that noise induced hearing loss can 
be caused by acoustic trauma or be gradually developing.  Thus, 
it is consistent with the earlier 2010 VA report that the 
Veteran's right ear hearing loss did not exceed hearing loss 
consistent with the natural aging process.

The Veteran has also submitted an article on noise induced 
hearing loss in the military.  The article does not pertain 
specifically to the Veteran; therefore, it is of little, if any, 
probative value.  The Board finds that the August 2010 VA opinion 
is far more probative on the issues than the article.

Thus, there is no clinical evidence that the Veteran's hearing 
loss disability is causally related to active service.  The only 
clinical etiology opinion with regard to the Veteran's hearing 
loss is against any such finding.  The Veteran has not been shown 
to possess the requisite training or credentials needed to render 
a competent opinion as to medical diagnosis or causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu supra.

The Board notes that the Veteran is competent to attest to 
factual matters of which he has first-hand knowledge (e.g., 
hearing loss).  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  To this extent, the Board finds that the Veteran is 
competent to report that he has current hearing loss.  However, 
the Board finds that any statement by the Veteran that he has had 
hearing loss since service is less than credible when considered 
with the record as a whole.  Not only do the STRs reflect normal 
hearing upon whispered voice testing, but most importantly, any 
such contention by the Veteran of hearing loss since service 
directly contradicts the Veteran's numerous other statements 
subsequent to, and more contemporaneous with, service.  The 
Veteran specifically denied hearing loss 13 times in the more 
than two decades after separation from service.  As noted above, 
the earliest clinical evidence of hearing loss is 1990, 
approximately 22 years after separation from service.  The lapse 
of time between service separation and the earliest documentation 
of current disability is a factor for consideration in deciding a 
service connection claim. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for 
bilateral hearing loss disability because the third criteria for 
service connection has not been met.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Bilateral Tinnitus

The Veteran avers that he has tinnitus as a result of active 
service.  The Board notes that the Veteran is competent to attest 
to factual matters of which he has first-hand knowledge (e.g., 
experiencing ringing in his ears).  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  To this extent, the Board finds 
that the Veteran is competent to report that he has current 
tinnitus.

The Board finds that the second element of a claim for service 
connection has also been met.  The Veteran's STRS are negative 
for any complaints of, or treatment for, tinnitus.  However, as 
noted above, the Veteran contends that he was exposed to noise.  
The Veteran's exposure to acoustic trauma in service is conceded 
as consistent with the circumstances of his service as an 
ammunition foreman.  38 U.S.C.A. § 1154(a) (West 2002).  

The third requirement for service connection is competent 
credible evidence of a nexus between the current disability and 
the in-service disease or injury.  The Board finds, for the 
reasons noted below, that the third requirement for service 
connection has not been met.  

A March 2001 VA examination record reflects that the Veteran 
reported that he has constant bilateral tinnitus which began 
after he was exposed to gunfire while in the service.  He noted 
that the tinnitus sounds like locusts and keeps him awake.  The 
examiner opined that the etiology of the tinnitus is unknown and 
no opinion could be given without resort to speculation. 

A May 2002 private record from H.Z., C.C.C.-A, a Fellow of the 
American Academy of Audiology, reflects that the Veteran reported 
experiencing constant bilateral tinnitus.  No opinion as to 
etiology of the Veteran's tinnitus was provided.

A May 2003 private record from Mid-Kansas Ear Nose and Throat 
Associates reflects that the Veteran had tinnitus which disturbs 
his sleep and interferes with conversation.  No opinion as to 
etiology of the Veteran's tinnitus was provided.
  
A June 2006 VA examination report reflects that the Veteran 
reported bilateral constant tinnitus with an onset after exposure 
to gunfire during military service.  The examiner did not have 
the Veteran's claims file, and noted that he was, therefore, 
unable to resolve the issue as to etiology without resort to mere 
speculation.  In a subsequent October 2006 addendum, the examiner 
opined that the Veteran's tinnitus was not related to any 
circumstances of service.  However, as the Court, in its June 
2009 memorandum decision, determined that this opinion was 
inadequate, the Board finds it has no probative value.  

An August 2010 note to a May 2010 VA examination report reflects 
that the Veteran' entire claims file, to include numerous STRs, 
was reviewed the examiner.  The examiner also considered that the 
Veteran was exposed to gunfire and likely exposed to high noise 
levels during military service.  The examiner opined that the 
Veteran's otologic evaluations in July and August 2010 revealed 
that his retrocochlear pathology (i.e. acoustic neuroma) was the 
cause of his tinnitus.  The examiner opined that the Veteran's 
tinnitus is not caused by or a result of acoustic trauma in 
military service.  As discussed above, there has been no 
demonstration that the retrocochlear pathology is related to 
service.

Thus, there is no clinical evidence that the Veteran's tinnitus 
is causally related to active service.  The only clinical 
etiology opinion with regard to the Veteran's tinnitus is against 
any such finding.  The Veteran has not been shown to possess the 
requisite training or credentials needed to render a competent 
opinion as to medical diagnosis or causation.  As such, his lay 
opinion does not constitute competent medical evidence and lacks 
probative value.  Espiritu supra

With regard to continuity of symptomatology, the Board finds that 
any statement by the Veteran that he has had tinnitus since 
service is less than credible when considered with the record as 
a whole.  Not only do the STRs reflect no complaints of, or 
treatment for, tinnitus, but most importantly, any such 
contention by the Veteran of tinnitus since service directly 
contradicts numerous other statements by the Veteran made 
subsequent to, but more contemporaneous with, active service, and 
during periods of Reserve service.  The Veteran specifically 
denied ear trouble 13 times in the more than two decades after 
separation from active service.  The Board finds that if the 
Veteran had experienced tinnitus since service, it would have 
been reasonable for him to complain of it on the more than a 
dozen reports of medical history.  To the contrary, the Veteran 
specifically denied ear trouble.  As noted above, the earliest 
clinical evidence of tinnitus is March 2001, approximately 33 
years after separation from service.  The lapse of time between 
service separation and the earliest documentation of current 
disability is a factor for consideration in deciding a service 
connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for 
tinnitus because the third criteria for service connection have 
not been met.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


